Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6, 9-24, 26, 29-46 allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 21 and 41-42 require tracking a first area of a first object and identifying a second area of a second object in a video frame, determining whether an amount of overlap between the first tracking area and the second area passes a threshold and a replacing a portion of the first object in the first tracking area with a portion of the second object in response to the overlap passing the threshold. 
The closest arts are Olson and Kawano. Olson discloses video surveillance with event detection including detecting an overlap between the areas of two objects, and performing user specified functions in response to detected events. Kawano discloses determining an amount of overlap between two objects based on a threshold of overlap between objects. Neither of the prior arts teach replacing a portion of the first tracked object with a portion of the second object in response to the overlap passing a threshold as required by the independent claims. 
Claims 2-4, 6, 9-20, 22-24, 26, 29-40 and 43-46 depend from claims 1, 21 and 41-42 respectively and are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248. The examiner can normally be reached Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423